WR-83,433-01
                                                  COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 6/19/2015 6:49:38 PM
                                                    Accepted 6/22/2015 8:12:58 AM
                                                                    ABEL ACOSTA
                                                                            CLERK
       In the Court of Criminal Appeals of Texas
                       Wr__________               RECEIVED
                                           COURT OF CRIMINAL APPEALS
           Ex Parte Dustin John Lowry, et al.
                                                  6/22/2015
                         Formerly            ABEL ACOSTA, CLERK
       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                TEX. CRIM. APP.PD-0427-08
          ON PETITION FOR DISCRETIONARY REVIEW

              Formerly on direct appeal
               IN THE COURT OF APPEALS
         FOR THE THIRTEENTH DISTRICT OF TEXAS
               CT.APP.NO.13-03-00081-CR

                     DUSTIN JOHN LOWRY
                            VS.
                    THE STATE OF TEXAS

                   Formerly tried in
               THE 404TH DISTRICT COURT
                OF CAMERON COUNTY, TEXAS
              TRIAL COURT NO. 02-CR-480-G
          State of Texas v. Dustin John Lowry


                            et al.:

    Jesus Roberto Villarreal, No. 13-08-00292-CR, in
the Court of Appeals, 13th District of Texas, Corpus
Christi-Edinburg, on Appeal from the 107 th District
Court of Cameron County, Texas, Cause No. 06-CR-
00000413-A.

    Rodrigo Garcia, Trial Court No. 879410-A, in the
  rd
183 District Court of Harris County, Texas.




                          Page 1 of 7
    Javier Chavez, No. 13-09-0068-CR, in the Court of
Appeals for the 13th District of Texas, formely tried in
the 107th District Court or Cameron County, Texas, Trial
Court No. 07-CR-00078-A.

                  * * * * * * * * * *
     Motion for Oral Argument on Laches re Several
Applications in the Court of Criminal Appeals
                  * * * * * * * * * *
                       Respectfully submitted,
                   By: /s/ Larry Warner
                       Larry Warner,
                       Attorney at law
                       3109 Banyan Circle,
                       Harlingen, Texas 78550
                       Office: 956 230-0361
                        Facsimile: 1-866-408-1968
                       email: office@larrywarner.com
                       State Bar of Texas 20871500;
                       USDC,SDTX 1230
                       Board Certified Criminal Law,
                       Texas Board Legal Specialization (1983)
                       Member of the Bar of the Supreme Court of the
                       United States (1984)




                               Page 2 of 7
    In the Court of Criminal Appeals of Texas
                       Wr__________
           Ex Parte Dustin John Lowry, et al.
                         Formerly
       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                TEX. CRIM. APP.PD-0427-08
          ON PETITION FOR DISCRETIONARY REVIEW

               Formerly on direct appeal
                IN THE COURT OF APPEALS
          FOR THE THIRTEENTH DISTRICT OF TEXAS
                CT.APP.NO.13-03-00081-CR

                    DUSTIN JOHN LOWRY
                           VS.
                   THE STATE OF TEXAS

                   Formerly tried in
               THE 404TH DISTRICT COURT
                OF CAMERON COUNTY, TEXAS
              TRIAL COURT NO. 02-CR-480-G
          State of Texas v. Dustin John Lowry


TO THE HONORABLE PRESIDING JUDGE AND JUDGES OF THE
COURT OF CRIMINAL APPEALS OF TEXAS:

    Mr. Warner, Counsel for Dustin John Lowry and other

Applicants for Post-Conviction writs of habeas corpus

pursuant to TEX.CODE CRIM.P.art.11.07, moves the Court of

Criminal Appeals of Texas to allow oral argument on the

subject of the application of the doctrine of laches in

habeas, as follows:

                         Page 3 of 7
    1. Mr. Warner represents the following applicants,

among others, for post-conviction writs of habeas corpus

pursuant to TEX.CODE CRIM.P.art.11.07:

    Dustin John Lowry

    Jesus Roberto Villarreal

    Rodrigo Garcia (a motion to reinstate is being filed)

    Javier Chavez

    2. In each cited matter the state has asserted or may

assert laches in the noted habeas proceeding.

    3. The Court of Criminal Appeals of Texas has allowed

oral argument on an application for habeas corpus.

        “[T]he    county     attorney        again   presented    his

        application for the three writs, habeas corpus,

        prohibition, and mandamus.***It was submitted on

        briefs and oral arguments at that time, and the

        court    took   it    under        advisement.”   State   v.

        Clark,187S.W.760,767hn13(Tex.Crim.App.1915)

    4. The matter will effect (sic) judicial economy as

it will resolve an asserted impediment to consideration

of the merits in several cases.

    5. The question of whether the judiciary’s use of

                             Page 4 of 7
laches to bar consideration of an application for a writ

of habeas corpus more than four years after the finality

of the judgment amounts to suspension of the writ of

habeas corpus is important to the jurisprudence of the

state. It is important because TEX.CONST.art.I,sec.12

provides: “The writ of habeas corpus is a writ of right

and shall never be suspended.”

    5.   The    question   of     whether     use   of   a   judicially

imposed doctrine of laches to bar consideration of an

application for a writ of habeas corpus more than four

years after the finality of the judgment amounts to

suspension of the writ of habeas corpus is important to

the jurisprudence of the state. It is important because

TEX.CONST.art.I,sec.29 provides: “[E]verything in this

‘Bill of Rights’ is excepted out of the general powers of

government, and shall forever remain inviolate....”

    6. In each of the cited cases, Writ Counsel’s brief

in support of the Application sets out in detail the

argument against applying laches in habeas matters.

               Conclusion and request for relief

    The Court of Criminal Appeals of Texas should allow

                                Page 5 of 7
oral argument in the cited cases on the issue of the use

of laches in applications for habeas corpus.



                      Respectfully submitted
                 By: /s/Larry Warner
                     Larry Warner
                     Attorney for Appellant




                        Page 6 of 7
                 CERTIFICATE OF SERVICE

    I certify that a true and correct of the above and

foregoing document, Motion for Oral Argument on Laches re

Several Applications in the Court of Criminal Appeals

was forwarded to the District of Court of Cameron County

and the District Court of Bell County Via First Class

Mail to:

    Hon. Luis V. Saenz, Cameron County District
Attorney’s Office, 964 E. Harrison St., Brownsville,
Texas 78520
    Hon. Devon Anderson, Harris County District Attorney,
1201 Franklin St., Suite 600, Houston, TX 77002

    Hon. Chris Daniel, Harris County District Attorney,
P. O. Box 4651, Houston, TX 77002-1901

on June 18, 2015.
                          Respectfully submitted
                    By:
                          /s/Larry Warner
                          Larry Warner
                          Attorney for Appellant




                             Page 7 of 7